UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31, Date of reporting period:October 31, 2012 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: RNC Genter Dividend Income Fund Ticker Symbol: (GDIIX) ANNUAL REPORT October 31, 2012 Not authorized for distribution unless preceded or accompanied by a current Fund prospectus. RNC Genter Dividend Income Fund a series of Investment Managers Series Trust Table of Contents Shareholder letter 1 Fund Performance and Summary 5 Schedule of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 19 Supplemental Information 20 Expense Example 24 RNC Genter Dividend Income Fund December, 2012 Dear Shareholder: The RNC Genter Dividend Income Fund had another positive year for the report period ending October 31, 2012.The Fund returned 13.89% compared to the Fund’s primary benchmarks, the Russell 1000 Value Index1 at 16.89%, and the MSCI US Investable Market High Dividend Yield Index2 at 16.54%. The broad S&P 500® Index3 returned 15.21% for the same period. 2012 has been a more difficult year for higher yielding securities within the market.2011 was a banner year for higher yielding securities but as the calendar rolled over, the market leaders from 2011 became the market lagging securities of 2012.Investors began the year bidding up deeply underperforming, lower quality securities.As valuations became stretched and some chinks in the global economy became evident, global equity markets retreated.Central bankers then gave a strong push to risky assets by expanding liquidity and giving investors’ confidence that major problems could be avoided. 2012 has been a very strong year for dividend growth.The fund’s dividend per share grew over 10% during the one year period.The Russell 1000 Value Index, which is comprised of lower yielding securities, grew over 16% highlighted by strong dividend growth in Financials, Technology and Energy securities.We estimate that 2013 will be another good year for dividend growth.Many companies have excess cash on their balance sheet and payout ratios are very low.With interest rates at historically low levels, companies appear to be willing to transfer more cash to shareholders in the form of a growing dividend.We are still uncertain at what level dividends will be taxed in 2013, but we believe qualified dividends will continue to hold tax advantaged status. Over the past year nearly all risky domestic assets increased in value.There was little difference between the performance of Growth versus Value or Large Cap versus Small Cap.The one difference was investing in developed international markets versus domestic markets.2012 Domestic returns have substantially outpaced both the MSCI EAFE9 and MSCI Europe10 indexes. Much of the underperformance of the European and International markets has been due to the persistent headwinds of over-indebtedness, austerity measures, slowing growth and questions surrounding the quality of bank assets.Together these have pushed the European continent into recession.Given this long list of regional struggles, it’s impressive their markets have held up at all.This is undoubtedly due to European Central Bank president Mario Draghi’s mid-year statement that the bank will do “whatever it takes to preserve the Euro.” Shortly after Draghi’s statement to preserve the Euro, the US joined the party and implemented a third round of quantitative easing (QE3) by pledging to buy large amounts of mortgages to keep interest rates low and aid the housing market.While investors’ collective sigh of relief proved rewarding, in the short term we still are not convinced that everything will proceed smoothly to an acceptable solution for the Euro.There still is no concrete plan, nor is there consensus among leaders or their constituents about what the plan should be.We do agree that Mr. Draghi has bought more time, but Europe is just as good as the U.S. Congress at kicking the can down the road, wasting time, changing direction and making the eventual solution more difficult. 1 Perhaps the biggest obstacle facing the economy is the looming fiscal cliff commencing January 1st 2013, unless some compromise is reached by the lame duck session of Congress.Uncertainty surrounding the situation has eroded the confidence of businesses to make decisions regarding hiring and spending on much needed plant and equipment.It is no wonder that both capital spending and durable goods have fallen sharply.Doing nothing would jeopardize the recovery and probably plunge us into recession early next year.Most likely Congress will simply postpone the onset of the fiscal cliff for six months, leaving a new Congress in 2013 to deal with fiscal policy, tax increases, job incentives and spending controls. One improving area in an otherwise weak economy is the housing sector.Home prices have been rising nationwide for the past several quarters.Mortgage rates have fallen to record lows and are likely to stay there for some time since the Fed will be buying a significant amount of existing mortgage-backed securities for the foreseeable future.Record low mortgage rates, a stable to improving jobs market and a modest rise in incomes are the basic ingredients for a steadily improving housing market.This should provide a boost to the economy next year, as the pick-up in residential construction creates jobs.Also, rising home prices would help lift consumer confidence and spending due to the rise in net worth.Therefore, rather than being a drag on the economy as it has been for the first three years of the recovery, housing should become a plus for the economy going forward.With both housing prices and the stock market improving over the past few months, consumer net worth has surged by several trillion dollars.As a result, consumer spending is expected to show some incremental improvement and offset to some extent the uncertainties associated with the impending fiscal cliff. U.S. markets have performed quite well in 2012, despite a lethargic economy. We expect a near-term pause driven by the aforementioned uncertainties.In 2013 we should finally see employment start to pick up and housing shake off the final vestiges of the bubble from 5 years ago. We remain concerned that the U.S. and Europe will just keep digging the hole deeper and deeper. The markets have performed well in anticipation of a workable plan and at least some progress towards reducing deficits and reinvigorating growth. While we think that this will come to pass, it may take more time than anticipated, so we will remain cautious into the year end and make sure our investments can perform no matter what the outcome of these major decisions. Sincerely, James “Rocky” Barber 2 Little difference between equity market/style returns Year-To-Date Fiscal 4th Quarter Fiscal Year 1/1/11-10/31/11 8/1/11-10/31/11 11/1/11-10/31/12 S&P 5003 14.29% 2.96% 15.21% S&P 500/Value4 15.00% 4.68% 16.72% S&P 500/Growth5 13.70% 1.55% 13.93% Little difference between the returns within the different U.S. market cap sizes. Russell 1000 Index6 14.32% 3.29% 14.97% Russell 2000 Index7 11.75% 4.41% 12.08% Russell 3000 Index8 14.12% 3.37% 14.75% But the European and Global Markets lagged MSCI EAFE9 7.76% 5.82% 1.14% MSCI Europe10 9.45% 8.47% 2.47% MSCI World ex US11 7.57% 5.95% 1.07% Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in foreign securities which will involve political, economic and currency risks, greater volatility, and differences in accounting methods. These risks are heightened by investments in emerging markets. From time to time, the Fund may invest a significant amount of its total assets in certain sectors, which may be subject to specific risks. These risks include governmental regulation of the sector and governmental monetary and fiscal policies which impact interest rates and currencies and affect corporate funding and international trade. Certain sectors may be more vulnerable than others to these factors. In addition, market sentiment and expectations toward a particular sector could affect a company’s market valuations and access to equity funding. 1 The Russell Value 1000 Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. 3 2 The MSCI US Investable Market High Dividend Yield Index serves as a performance benchmark for investors focusing on dividend yield and to help investors obtain and manage exposure to the high dividend yielding segments of the US Investable Market Index. 3 The S&P 500 Index is an index that includes 500 leading companies in leading industries of the U.S. economy, capturing 75% of the market cap of U.S. equities. 4 The S&P 500/Growth Index measures the total return performance of the value segment of the S&P 500 index.The three risk factors for inclusion are book value to price ratio, price to sales ratio, and dividend yield.The index is a market cap weighted index. 5 The S&P 500/Value Index measures the total return performance of the value segment of the S&P 500 index.The three risk factors for inclusion are book value to price ratio, price to sales ratio, and dividend yield.The index is a market cap weighted index. 6 The Russell 1000 Index measures the performance of the large-cap segment of the U.S. equity universe.It is a subset of the Russell 3000 index and includes approximately 1000 of the largest securities based on a combination of their market cap and current index membership.The index represents approximately 92% of the U.S. market. 7 The Russell 2000 Index is an index that measures the performance of the small cap segment of the U.S. equity universe. The Russell 2000 Index is a subset of the Russell 3000 Index representing approximately 8% of the total market cap of that index.It includes approximately 2000 of the smallest securities. 8 The Russell 3000 Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. market. 9 The MSCI EAFE Index is an index that measures the returns of publicly traded securities in Europe, Australasian and the Far East.The index is a market cap weighted index. 10 The MSCI Europe Index is an index that measures the returns of publicly traded securities in Europe.The index is a market cap weighted index. 11 The MSCI World ex-US Index is an index that measures global market returns excluding the US market.The index holds over 3500 securities.The index is a market cap weighted index. Index performance is not indicative of Fund performance.It is not possible to invest directly in an index. 4 RNC Genter Dividend Income Fund FUND PERFORMANCE AND SUMMARY AT October 31, 2012 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the Russell 1000 Value Index and MSCI US Investable Market High Dividend Yield Index. Results include the reinvestment of all dividends and capital gains. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. The MSCI US investable Market High DividendYield Index aims to objectively reflect the high dividend yield opportunity set within select MSCI US Investable Market Index and: · Include only securitiesthat offer a meaningfully higher than the average dividend yield and pass dividend sustainability and persistence screens, · Offer broad market coverage, and · Are free float market capitalization weighted to ensure that their performance can be replicated in institutional and retail portfolios. These indices do not reflect expenses, fees or sales charge, which would lower performance. These indices are unmanaged and it is not possible to invest in an index. Total Returns as of October 31, 2012 One Since Inception* Year (Annualized) RNC Genter Dividend Income 13.89% 12.99% Russell 1000 Value Index 16.89% 13.02% .MSCI US Investable Market High Dividend Yield Index 16.54% 15.04% * Inception date 12/31/08 (annualized return) Gross and Net Expense Ratios for the Fund are 7.84% and 1.25% respectively, which are the amounts stated in the current prospectusas of the date of this report.Contractual fee waivers are in effect through March 1, 2015. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. The Fund's advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 5 RNC Genter Dividend Income Fund SCHEDULE OF INVESTMENTS As of October 31, 2012 Number of Shares Value COMMON STOCKS – 92.3% CONSUMER DISCRETIONARY – 12.9% Lowe's Cos., Inc. $ McDonald's Corp. Target Corp. Time Warner Cable, Inc. CONSUMER STAPLES – 13.3% Altria Group, Inc. Archer-Daniels-Midland Co. Molson Coors Brewing Co. - Class B PepsiCo, Inc. Philip Morris International, Inc. ENERGY – 9.6% Chevron Corp. ConocoPhillips Total S.A. - ADR FINANCIALS – 20.8% Aflac, Inc. BlackRock, Inc. JPMorgan Chase & Co. MetLife, Inc. PNC Financial Services Group, Inc. Travelers Cos., Inc. Wells Fargo & Co. HEALTH CARE – 14.6% Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Teva Pharmaceutical Industries Ltd. - ADR INDUSTRIALS – 6.3% General Electric Co. Pitney Bowes, Inc. United Parcel Service, Inc. - Class B 6 Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY – 2.5% Applied Materials, Inc. $ Intel Corp. MATERIALS – 1.6% Nucor Corp. TELECOMMUNICATION SERVICES – 7.0% AT&T, Inc. CenturyLink, Inc. UTILITIES – 3.7% PPL Corp. TOTAL COMMON STOCKS (Cost $8,610,158) SHORT-TERM INVESTMENTS – 7.8% Fidelity Institutional Money Market Fund, 0.08%1 TOTAL SHORT-TERM INVESTMENTS (Cost $793,355) TOTAL INVESTMENTS – 100.1% (Cost $9,403,513) Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt 1 The rate quoted is the annualized seven-day yield of the Fund at period end. See Accompanying Notes to Financial Statements. 7 RNC Genter Dividend Income Fund SUMMARY OF INVESTMENTS As of October 31, 2012 Security Type/Sector Percent of Total Net Assets Common Stocks Financials 20.8% Health Care 14.6% Consumer Staples 13.3% Consumer Discretionary 12.9% Energy 9.6% Telecommunication Services 7.0% Industrials 6.3% Utilities 3.7% Information Technology 2.5% Materials 1.6% Total Common Stocks 92.3% Short-Term Investments 7.8% Total Investments 100.1% Liabilities in Excess of Other Assets (0.1)% Total Net Assets 100.0% See Accompanying Notes to Financial Statements. 8 RNC Genter Dividend Income Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2012 Assets: Investments in securities, at value (cost $9,403,513) $ Receivables: Fund shares sold Dividends and interest Due from Advisor Prepaid expenses Total assets Liabilities: Payables: Auditing fees Fund shares redeemed Fund accounting fees Transfer agent fees and expenses Fund administration fees Distribution fees (Note 6) Printing fees Custody fees Legal fees Trustees' fees and expenses Chief Compliance Officer fees 82 Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See Accompanying Notes to Financial Statements. 9 RNC Genter Dividend Income Fund STATEMENT OF OPERATIONS For the Year Ended October 31, 2012 Investment Income: Dividends (net of foreign withholding taxes of $4,201) $ Interest Total investment income Expenses: Advisory fees Distribution fees (Note 6) Fund administration fees Transfer agent fees and expenses Fund accounting fees Registration fees Audit fees Custody fees Legal fees Chief Compliance Officer fees Trustees' fees and expenses Shareholder reporting fees Miscellaneous Insurance fees Total expenses Less: Advisory fees waived ) Less: Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See Accompanying Notes to Financial Statements. 10 RNC Genter Dividend Income Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended October 31, 2012 Year Ended October 31, 2011 Increase in Net Assets From: Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase from capital transactions Total increase in net assets Net Assets: Beginning of year End of year $ $ Accumulated net investment income $ — $ Capital Share Transactions: Shares sold Shares reinvested Shares redeemed ) ) Net increase from capital share transactions 1 Net of redemption fee proceeds of $296 and $649, respectively. See Accompanying Notes to Financial Statements. 11 RNC Genter Dividend Income Fund FINANCIAL HIGHLIGHTS Per share operating performance For a capital share outstanding throughout each Period Year Ended October 31, 2012 Year Ended October 31, 2011 Year Ended October 31, 2010 For the Period December 31, 2008* to October 31, 2009 Net asset value, beginning of period $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) From net realized gains ) ) — — Total distributions ) Net asset value, end of period $ Total return % % % %1 Ratios and Supplemental Data: Net assets, end of year (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % % % %2 After fees waived and expenses absorbed % % % %2 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed )% )% )% )%2 After fees waived and expenses absorbed % % % %2 Portfolio turnover rate 34
